Citation Nr: 0841608	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hypothyroidism, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from January 1939 to December 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while in 
service.  

2.  The weight of the competent medical evidence demonstrates 
that the veteran's thyroid disorder was not caused by 
military service or radiation exposure.


CONCLUSION OF LAW

The veteran's hypothyroidism is not related to an injury or 
disease incurred in or aggravated by active military service, 
nor is there a basis for a presumption that it was so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).


In November 2001, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
existing law.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the November 2001 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the veteran never received notice in compliance with 
Dingess, it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the May 2002 rating decision, February 2004 SOC, and 
August 2008 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods 
to submit more evidence.  Moreover, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.

The Board notes its September 2005 remand regarding this 
claim for further development under 38 C.F.R. § 3.311.  That 
regulation specifies that, where it is established that a 
radiogenic disease first became manifest after service, but 
not within any applicable presumptive periods, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.

In this case, a request was made for dose information 
following the remand by the Board.  A response was received 
from the Defense Threat Reduction Agency (DTRA), an element 
of the Department of Defense, in March 2007, providing a 
Radiation Dose Assessment specific to the veteran.  That 
response was then sent to the VA Chief Public Health and 
Environmental Hazards Officer (under the Under Secretary for 
Health) to provide an opinion regarding the likelihood that 
the veteran's thyroid disorder was related to exposure to 
ionizing radiation at the dosage level provided by the DTRA.  
The Chief Public Health and Environmental Hazards Officer 
provided his opinion in a letter dated in July 2008.  That 
opinion was followed by an August 2008 letter from the 
Director of the VA Compensation and Pension Service (under 
the Under Secretary for Benefits), also providing an opinion 
as to nexus based on the dose information provided by the 
DTRA.  Finally, the claim was readjudicated in an August 2008 
SSOC.  Thus, it appears that all development requested by 
this Board in its September 2005 remand has been completed, 
and no additional development is required.   

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, full development has taken place under 
the procedures prescribed for claims based upon ionizing 
radiation exposure, and the appellant has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Hypothyroidism

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignancies (but not including 
hypothyroidism), become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In certain cases, service connection can be presumed under 38 
C.F.R. § 3.309(d) where it has been shown that the veteran 
was exposed to radiation.  A "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i),(ii) (2008).

The term "onsite participation" is defined to mean:  (a) 
during the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) during the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation CROSSROADS, the 
period of July 1, 1946, through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

Diseases warranting a presumption of service connection under 
38 C.F.R. § 3.309(d) include leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

Where a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; 
(viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the 

rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 
C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
colon cancer become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran asserts that radiation 
exposure led to his current hypothyroidism.  

The Board will first consider whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(d), 
described above, for radiation exposure.

The veteran's military personnel records and reports from the 
DTRA confirm that he was exposed to ionizing radiation.  
Specifically, the records show that he served aboard the ex-
Japanese ship SAKAWA and the USS ATA 124 (a sea-going tug), 
both of which served with Joint Task Force ONE in Operation 
CROSSROADS.  This fleet participated in a nuclear weapons 
test which included the detonation of shots "Able" and 
"Baker" at Bikini Atoll.  

Based on the foregoing, it is determined that the veteran 
participated in a radiation-risk activity.  However, this 
finding only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. § 
3.309(d)(2).  The veteran in this case has hypothyroidism, 
which is not one of the diseases specified in section 
3.309(d)(2), for diseases specific to radiation-exposed 
veterans.  Thus, a grant of presumptive service connection 
based on radiation exposure is not permissible here.

Having ruled out presumptive service connection under 
38 C.F.R. § 3.309(d)(2) in the present case, the Board will 
now address the issue of direct service connection, on a non-
presumptive basis.  In doing so, the Board notes that, 
because the veteran's claim is based upon exposure to 
ionizing radiation, the provisions of 38 C.F.R. § 3.311, 
discussed above, are potentially applicable. 

However, the veteran's claimed thyroid disorder is not among 
the diseases characterized as "radiogenic" under 38 C.F.R. 
§ 3.311(b)(2)(i).  Thyroid cancer is contemplated by the 
regulation, but the veteran in this case claims a non-
cancerous thyroid disorder.  Therefore, the special 
development procedures outlined under 38 C.F.R. § 3.311 do 
not apply in the present case.  Thus, only direct service 
connection under 38 C.F.R. § 3.303 remains for consideration.

A review of the veteran's service treatment records (STRs) 
reveals no indication of a thyroid disorder during service.  
The veteran's separation examination, including blood tests, 
was normal.  

Following service, the first indication of hypothyroidism is 
found in a June 2002 note from I.P.L., M.D., wherein the 
doctor states that the veteran has been taking medication for 
hypothyroidism since 1947.  There are no other medical 
records documenting this treatment.  However, applying the 
benefit of the doubt rule in favor of the veteran, the Board 
will accept, for the purpose of the present decision, that 
the thyroid condition was diagnosed within one year after his 
separation from service.    




The veteran underwent a radiation examination at the 
Vancouver VA Clinic in July 2002.  A report of the results 
from that examination indicates that thyroid function tests 
were normal.  

He was then afforded a VA examination in June 2003.  The 
veteran reported he had taken medication for his thyroid 
disorder since 1947, and that the dosageof his medicine had 
not changed.  Further, he said he was told that the radiation 
to which he had been exposed "knocked out" his thyroid 
function.  Initially, the examiner opined that the most 
likely etiology of the hypothyroidism was autoimmune disease, 
and not radiation exposure.  However, the examiner changed 
her opinion after receiving results from the veteran's blood 
tests, which included low thyroid-stimulating hormone (TSH) 
levels, and a negative result for anti-thyroid anti-bodies.  
Based upon those results, the examiner stated the etiology of 
hypothyroidism was unclear, but that the disorder was at 
least as likely as not caused by radiation exposure.  

Subsequent to the Board's September 2005 remand for 
additional development, a report from the DTRA regarding 
radiation exposure was received in March 2007.  The report 
provided estimates regarding the levels of radiation to which 
the veteran was exposed.  The DTRA report was reviewed, along 
with the claims file, by the Chief Public Health and 
Environmental Hazards Officer, L.R.D., M.D.  In an August 
2008 report, Dr. L.R.D. opined that it is unlikely that the 
veteran's hypothyroidism was caused by radiation exposure 
during service.  The doctor stated that, while other thyroid 
diseases demonstrate a radiation dose response, the medical 
research literature is contradictory as to whether 
hypothyroidism may be caused by exposure to radiation from 
nuclear devices.  Further, one study which showed a 
correlation between radiation exposure and hypothyroidism 
involved a much higher dose of radiation than that to which 
the veteran in this case was exposed.  

Dr. L.R.D.'s report was succeeded by an August 2008 report 
from VA's Director of Compensation and Pension Service, 
B.G.M., who had reviewed Dr. L.R.D.'s report along with all 
the other evidence.  The Director concluded that, based upon 
the evidence, there is no reasonable possibility that the 
veteran's hypothyroidism resulted from his exposure to 
ionizing radiation in service.  

There are no other opinions in the claims file regarding the 
question of a nexus between the veteran's hypothyroidism and 
his military service and radiation exposure.  

Thus, the record of evidence contains a somewhat favorable 
opinion in the form of a June 2003 VA examination report, 
wherein the examiner opined that it is at least as likely as 
not that the veteran's hypothyroidism was caused by radiation 
exposure.  By contrast, the record of evidence also contains 
two reports wherein the authors opine that there is no nexus 
between the veteran's thyroid disorder and military service, 
as described above.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In addition, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board finds that the unfavorable August 2008 opinions of 
Dr. L.R.D. and B.G.M. carry a higher probative weight than 
the favorable opinion provided by the June 2003 VA examiner.  
The VA examiner reviewed the evidence available to her at the 
time, which included the June 2002 note from Dr. I.P.L. and 
the veteran's service records.  Based on the records 
available to her, and on current blood test results, she 
concluded that there is a 50-50 chance that radiation 
exposure caused the veteran's hypothyroidism.     

By contrast, Dr. L.R.D. and B.G.M., the Compensation & 
Pension Service Director, had access to the DTRA report which 
included an estimate of the doses of radiation the veteran 
was exposed to.  That information was in addition to the 
records available to the June 2003 VA examiner, and was 
generated through the special development procedures provided 
in 38 C.F.R. § 3.311, which provides for the sequential 
referrals to the Defense Threat Reduction Agency, the VA 
Chief Public Health and Environmental Hazards Officer, and 
the VA Director of Compensation and Pension, for a thorough 
investigation and evaluation of the claim.  Thus, Dr. L.R.D. 
and B.G.M. had more information on which to base their 
opinions as to whether radiation exposure was, or was not, 
the cause of the veteran's thyroid disorder.    

For these reasons, the June 2003 VA examiner's opinion is 
found to be less probative than the August 2008 opinions of 
Dr. L.R.D. and B.G.M.  Accordingly, the greater weight of the 
probative evidence fails to demonstrate a causal relationship 
between the current thyroid disorder and active service. 

In summary, the weight of the competent evidence does not 
demonstrate any connection between the veteran's 
hypothyroidism and active service.  Continuous manifestation 
of a thyroid disorder between his service separation and the 
diagnosis of hypothyroidism has not been established.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss pain, weight gain, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran asserts he was diagnosed 
with hypothyroidism in 1947, one year after separation from 
service.  This is confirmed by the June 2002 note from Dr. 
I.P.L.  However, the weight of the competent medical opinions 
regarding a relationship between hypothyroidism and military 
service is not in the veteran's favor.  Therefore, continuity 
has not here been established, either through the competent 
medical evidence or through the veteran's statements.   

The Board recognizes the sincerity of the veteran's belief 
that his thyroid disorder was caused by exposure to radiation 
in service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  
However, in this case, the STRs show no indication of thyroid 
problems.  Furthermore, there is no diagnosis of a thyroid 
disorder in the medical records following service until 2002, 
when Dr. I.P.L. wrote that the veteran had been taking 
medication for a thyroid disorder since 1947.  Finally, the 
weight of the competent and probative evidence shows that the 
veteran's current thyroid disorder is not related to 
radiation exposure in service given the levels of radiation 
to which he was exposed.  

Thus, there is a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for hypothyroidism, to 
include as due to exposure to ionizing radiation, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


